Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claim
2. 	The amendment of claims 1-3, 5, 13-15, 17 and 20 filed on 09/22/2022 is acknowledged and entered. 
3.	Claims 1-20 are pending and hereby examined.

Examiner’s Response to Amendment/Remarks 
35 USC § 101
4.	Claims 1-20 continues to be directed towards a payment card registration. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “One or more non-transitory media storing instructions that, when executed, cause one or more computing devices to perform steps” “a payment card issuer” “one or more computing devices communicating with a computing system of the first merchant” “a first computing device that comprises: one or more first processors; and first memory storing instructions that, when executed by the one or more first processors, cause the first computing device to perform steps” “a second computing device that comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to perform steps”, do not improve the functioning of a computer nor does it improve a technology or technical field. Also, the additional elements of computer technology merely automate the abstract idea. In this instance, these are all elements of a computer and do not integrate the abstract idea into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. _208_, 134 S. Ct. 2347 (2014). 
	Additionally, Applicant is of the opinion that (Applicant’s response filed 09/22/2022 – page 11), “...it is noted that, during the interview, the Office indicated that the 101 rejection would be withdrawn if the features of claim 5 were incorporated into the amended independent claims. Claims 5 and 17 recite features similar to each other. Accordingly, based on the discussion of the interview, the rejection under 35 U.S.C. § 101 should be withdrawn from at least claims 5 and 17 for reciting substantially more than the alleged abstract idea...” Examiner disagrees with this assertion. Examiner’s intended opinion in the interview was to suggest that bringing all the elements of the invention into the independent claim will be helpful in reassessing the 101 rejection on the claims. At the time of the interview, claims 5 and 17 had elements that were not in the independent claims. These elements were never in any way allowable subject matter as there was prior art for claims 5 and 17 then, and still has a prior art even after amendment. Claims 5 and 17 on its own are still directed to an abstract idea.
Also, in page 12 of the Applicant’s response, Applicant asserted that “... it is noted that training and, subsequently, using a machine-learning algorithm, such as the unsupervised learning classifier of the claims, has not been recognized as a judicial exception. See generally 2019 Revised Patent Subject Matter Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019); see also MPEP § 2106. In fact, a Patent Trial and Appeal Board (PTAB) decision found that claims directed to the "monitoring operations of machines using neural networks, logic decision trees, confidence assessments, fuzzy logic, smart agent profiling, and case-based reasoning" were not directed to an abstract idea. Ex parte Adjaoute, No. 2018-007443, 9-12 (P.T.A.B. Dec. 10, 2019) (informative). Moreover, independent claims 1, 14, and 20 are not directed to an abstract idea. Instead, independent claims 1, 14, and 20 describe training and, subsequently, using a machine-learning algorithm as part of a process for registering a payment card with a first merchant account...” Examiner respectfully disagrees, as the training and machine learning aspect of the claim is not in use for improving technology in this case, as registering a payment card with a merchant account does not necessarily need a machine learning element. The Examiner is of the opinion that the registration of a payment card is a unit/single input to the machine learning tool and the output is also single outcome that does not really needed the help of a machine learning tool, this action of registering the card can be performed by a human, which covers
steps or functions of certain methods of organizing human activity, as this is a form of
commercial and legal interactions, therefore, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	In page 13, Applicant is of the opinion that “Even if the claims are directed to an abstract idea (a point Applicant does not concede), claims 1, 14, and 20 are tied to a practical application... Accordingly, claims 1, 14, and 20 recite elements (e.g., "training an unsupervised learning classifier" and "determining, by the one or more computing devices, based on the unsupervised learning classifier, based on a type of the payment card, and based on information associated with the user, an indication of one or more merchants", etc.) that tie any abstract idea recited in the claims to a practical application. Examiner disagrees, as these devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory.

35 USC § 103
5.	The Applicant’s amendment filed 09/22/2022 is hereby acknowledged. Applicant asserts that “...the registration of Schwartz fails to teach or suggest that the registration is performed by "the one or more computing devices [associated with the payment card issuer] communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user," as recited in claim 1. For at least this reason, claim 1 distinguishes over Schwartz” Examiner respectfully disagrees, as in disclosed in Schwartz ¶ 0096 “the real-time offer system can provide the user with a digital credit/debit card to purchase the item. The digital card allows the user to purchase the item without having to provide their personal credit card information, thereby minimizing opportunities of identity theft”, the real-time offer system is also a card issuer, is sufficient in art. Emphasis added.
	As for the argument on the limitation “receiving, by the one or more computing 
devices, based on first user input from the user and based on the indication of the one or more merchants, a selection indicating the payment card is to be registered with a first merchant of the one or more merchants” the argument is rendered moot as prior art on file, Gantert teaches this limitation in (¶¶ 0060-0061 “...Accordingly, the user is able to complete the purchase by paying for the producing the optimal payment format, resulting in the credit card provided by the attribute package being charged”, ¶¶ 0066-0067 “In other embodiments, the user may manually select the merchant from a list of merchants that the transactional system 660 Supports”, ¶¶ 0069-0070, 0075).
	Applicant also asserts that McDonough fails to teach or suggest that "the one or more computing devices [associated with the payment card issuer] communicating with the second computing system of the first merchant is performed to gain access to the first merchant account based on the login information," as recited in claim 5.  Examiner disagrees  respectfully as this is taught in by McDonough in (¶ 0022) “In this embodiment, the merchant application is associated with another web browser, so the user's login information from one page is transferred to the associated merchant application. In another example embodiment, the user has previously logged into the merchant application, and the user's login information was stored by the merchant application so that the user is not prompted to re-enter his login information when returning to the web page. In yet another example embodiment, the user logs into a system account so that when the user enters a web page, the user's registration information is known or provided to the merchant application. In another example embodiment, the user's registration information is known by the offer system, or the user is prompted to log into the offer system prior to entering the merchant application.” Emphasis added.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 , are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
8.	In the instant case, claims 1-12 are directed to a process (i.e., method), claims 13-19 are directed to a product (i.e. one or more non-transitory media) and claim 20 is directed to a machine (i.e., system). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
9.	The limitations of independent claim 1, which is representative of independent claims 13 and 20, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	a method comprising:
[B]	training an unsupervised learning classifier, wherein, after the training, the unsupervised learning classifier is configured to determine classifications indicating merchant groups and/or user groups;
[C]	receiving, by one or more computing devices associated with a payment card issuer, an indication of a payment card of the payment card issuer, wherein the payment card is associated with a user;
[D]	determining, by the one or more computing devices, based on the unsupervised learning classifier, based on a type of the payment card, and based on information associated with the user, an indication of one or more merchants;
[E]	causing, by the one or more computing devices, display of the indication of the one or more merchants;
[F]	receiving, by the one or more computing devices, based on first user input from the user and based on the indication of the one or more merchants, a selection indicating the payment card is to be registered with a first merchant of the one or more merchants;
[G]	and based on the selection, causing the payment card to be registered with the first merchant by the one or more computing devices communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user.
Limitations A through G under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, as this is a form of
commercial and legal interactions (e.g., training, receiving, determining, causing, and registered). For example, the disclosure establishes the one or more devices having the payment card registered in the merchant’s device.  Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Therefore, claims 1 and 9 recite an abstract idea and the analysis proceed to Step 2A.2
10.	The judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 20 recites the additional elements in bold below:
[A]	a method comprising:
[B]	training an unsupervised learning classifier, wherein, after the training, the unsupervised learning classifier is configured to determine classifications indicating merchant groups and/or user groups;
[C]	receiving, by one or more computing devices associated with a payment card issuer, an indication of a payment card of the payment card issuer, wherein the payment card is associated with a user;
[D]	determining, by the one or more computing devices, based on the unsupervised learning classifier, based on a type of the payment card, and based on information associated with the user, an indication of one or more merchants;
[E]	causing, by the one or more computing devices, display of the indication of the one or more merchants;
[F]	receiving, by the one or more computing devices, based on first user input from the user and based on the indication of the one or more merchants, a selection indicating the payment card is to be registered with a first merchant of the one or more merchants;
[G]	and based on the selection, causing the payment card to be registered with the first merchant by the one or more computing devices communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user.
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on the computing devices, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1, 13 and 20 are not patent eligible.
11.	 Dependent claims 2-5, which depends on claim 1 are directed to a process (i.e.
method), and claims 14-17, which depends on claim 13 are directed to a product (i.e. one or more non-transitory media)  further recite “wherein the payment card is associated with a number that is unique to the payment card, wherein the payment card information includes the number; wherein the payment card is associated with a number that is unique to the payment card, wherein the payment card information includes virtual payment card information that is different from the number; further comprising:
determining, for the first merchant, the virtual payment card information, wherein the virtual payment card information is configured to initiate, for the user and the first merchant, a transaction using the payment card; and configuring a payment card issuer account for the user with an indication of the virtual payment card information; further comprising: receiving, by the one or more computing devices and based on second user input from the user, login information associated with the first merchant account; wherein the one or more computing devices communicating with the second computing system of the first merchant is performed to gain access to the first merchant account based on the login information; and wherein causing the payment card to be registered with the first merchant is performed without receiving third user input from the user” Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 2-5, and 14-17 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 13 and 20 above, and therefore claims 2-5 and 14-17 are ineligible.
12.	 Dependent claims 6-9, which depends on claim 1 are directed to a process (i.e. method), and claim 18, which depends on claim 13 are directed to a product (i.e. one or more non-transitory media)  further recite “wherein the training is performed based on spending information associated with users of the payment card issuer; wherein the training is performed based on user demographic data associated with users of the payment card issuer; wherein the training is performed based on one or more types of devices associated with users of the payment card issuer; further comprising: based on the selection, sending, to a computing device associated with the user, promotional information associated with the first merchant” Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 6-9, and 18 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 13 and 20 above, and therefore claims 6-9 and 18 are ineligible.
13.	 Dependent claims 10-12, which depends on claim 1 are directed to a process (i.e. method), and claim 19, which depends on claim 13 are directed to a product (i.e. one or more non-transitory media)  further recite “further comprising: based on the selection, sending, to a computing device associated with the user, promotional information that indicates a second payment card different from the payment card; further comprising: based on the registering, sending, to a computing device associated with the user, a third indication that the payment card has been registered with the first merchant; wherein the training is performed based on a clustering algorithm, an autoencoding algorithm, a feature separation algorithm, or an expectation- maximization algorithm” Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. Additionally, the training is performed in various algorithm as listed in claim 12 and 19, is also an abstract idea of a mathematical concept of “Certain methods of organizing human activity” Therefore the claims recites at least two abstract ideas. There are no additional elements in claims 10-12, and 19 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1, 13 and 20 above, and therefore claims 10-12, and 19 are ineligible.
14. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
17.	Claims 1, 13 and 20 essentially recites “based on the selection, causing the payment card to be registered with the first merchant by the one or more computing devices communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user.” It is not clear why the card is registered at the first merchant as a first merchant account for the user and yet will be stored in a second computing system of the first merchant. Therefore, the scope of this claim is unclear. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”
18.	Dependent claims 2-12 and 14-19 are also rejected as they depend on claims 1 and 13, respectively.


Claim Rejections - 35 USC § 103
19.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

20.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 1-2, 6-9, 11-14 and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., (US 20210201404 A1) in view of Gantert et al., (US 20170116635 A1).

22.	 With respect to claims 1, 13 and 20, Schwartz teaches a method, one or more non-transitory media storing instructions that, when executed (Fig. 22 item 2212, 2220 and 2225), cause one or more computing devices to perform steps, and a system comprising:
	a first computing device that comprises (Fig. 22 item 2200):
	one or more first processors (Fig. 22 item 2210).
	and first memory storing instructions that, when executed by the one or more first processors (Fig. 22 item 2215), cause the first computing device to perform steps comprising:
training an unsupervised learning classifier, wherein, after the training, the unsupervised learning classifier is configured to determine classifications indicating merchant groups and/or user groups (¶¶ 0040, 0051, 0060).
	receiving, by one or more computing devices associated with a payment card issuer, an indication of a payment card of the payment card issuer, wherein the payment card is associated with a user (¶¶ 0046-0047, 0067 “If a user accepts the offer, real-time offers platform may enable a digital card 322 that can facilitate a purchase by the user...“, and also ¶ 0068).
	determining, by the one or more computing devices, based on the unsupervised learning classifier, based on a type of the payment card, and based on information associated with the user, an indication of one or more merchants (¶ 0048).
	Schwartz does not explicitly disclose 
causing, by the one or more computing devices, display of the indication of the one or more merchants.
receiving, by the one or more computing devices, based on first user input from the user and based on the indication of the one or more merchants, a selection indicating the payment card is to be registered with a first merchant of the one or more merchants.
and based on the selection, causing the payment card to be registered with the first merchant by the one or more computing devices communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user.	
However, Gantert discloses causing, by the one or more computing devices, display of the indication of the one or more merchants (¶¶ 0026, 0035, 0067).
receiving, by the one or more computing devices, based on first user input from the user and based on the indication of the one or more merchants, a selection indicating the payment card is to be registered with a first merchant of the one or more merchants (¶¶ 0060-0061 “...Accordingly, the user is able to complete the purchase by paying for the producing the optimal payment format, resulting in the credit card
provided by the attribute package being charged”, ¶¶ 0066-0067 “In other embodiments, the user may manually select the merchant from a list of merchants that the transactional system 660 Supports”, ¶¶ 0069-0070, 0075).
and based on the selection, causing the payment card to be registered with the first merchant by the one or more computing devices communicating with a second computing system of the first merchant to store payment card information associated with the payment card as part of a first merchant account for the user (¶¶ 0060-0061, 0066-0070, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time the application was filed to incorporate the payment card registration information of Schwartz with the display of selection on the device of Gantert in
order to have an interface displayed for user’s input in a device to make choices causing the registration to happen.

23.	With respect to claims 2 and 14, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses wherein the payment card is associated with a number that is unique to the payment card, wherein the payment card information includes the number (¶ 0096 “...The digital card allows the user to purchase the item without having to provide their personal credit card information, thereby minimizing opportunities of identity theft”).

24.	With respect to claims 6, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses wherein the training is performed based on spending information associated with users of the payment card issuer (¶¶ 0040-0041).

25.	With respect to claims 7 and 18, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses wherein the training is performed based on user demographic data associated with users of the payment card issuer (¶¶ 0040-0041). 

26.	With respect to claim 8, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses wherein the training is performed based on 
one or more types of devices associated with users of the payment card issuer (¶¶ 0040-0041, 0047). 

27.	With respect to claim 9, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses further comprising: based on the selection, sending, to a computing device associated with the user, promotional information associated with the first merchant (¶¶ 0040-0041, 0047). 

28.	With respect to claim 11, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses further comprising:
	based on the registering, sending, to a computing device associated with the user, a third indication that the payment card has been registered with the first merchant (Fig 7A-7C)

29.	With respect to claims 12 and 19, the combination of Schwartz in view of 
Gantert teaches all the subject matter as disclosed above in claim 1. 
	Furthermore, Schwartz discloses wherein the training is performed based on a clustering algorithm, an autoencoding algorithm, a feature separation algorithm, or an expectation- maximization algorithm (¶¶ 0040, 0051).


30.	Claims 3-4, 10 and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., (US 20210201404 A1) in view of Gantert et al., (US 20170116635 A1) and further in view of Jass (US Pat. 11270312 B1).

31.	With respect to claims 3 and 15, the combination of Schwartz in view of Gantert teaches all the subject matter as disclosed above in claim 1, but does not explicitly disclose
 wherein the payment card is associated with a number that is unique to the payment card, wherein the payment card information includes virtual payment card information that is different from the number (Fig. 2 item 226, col 6 lines 28-50 “a virtual card”, col 8 lines 11-18 “...The payment vehicle information as stored in the profile 226 may be tokenized...”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time the application was filed to incorporate the payment card registration information of Schwartz with the device display of Gantert and the payment vehicle of Jass, in order to have a fraud protection on the use of the actual payment card.

32.	With respect to claims 4 and 16, the combination of Schwartz and Gantert in view of Jass teaches all the subject matter as disclosed above in claim 3.
	Furthermore, Jass disclose
determining, for the first merchant, the virtual payment card information, wherein the virtual payment card information is configured to initiate, for the user and the first merchant, a transaction using the payment card (col 6 lines 28-67).
	and configuring a payment card issuer account for the user with an indication of the virtual payment card information (col 6 lines 28-67).

 33.	With respect to claim 10, the combination of Schwartz and Gantert in view of Jass teaches all the subject matter as disclosed above in claim 3.
	Furthermore, Jass disclose further comprising:
	based on the selection, sending, to a computing device associated with the user, promotional information that indicates a second payment card different from the payment card (col 6 lines 28-67, col 7 line 66-col 8 line 10).

 34.	Claims  5 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., (US 20210201404 A1) in view of Gantert et al., (US 20170116635 A1) and further in view of McDonough et al., (US 20200265473 A1).

35.	With respect to claims 5 and 17, the combination of Schwartz  in view of Gantert teaches all the subject matter as disclosed above in claim 1, but does not explicitly disclose further comprising:
	receiving, by the one or more computing devices and based on second user input from the user, login information associated with the first merchant account;
	wherein the one or more computing devices communicating with the second computing system of the first merchant is performed to gain access to the first merchant account based on the login information;
	and wherein causing the payment card to be registered with the first merchant is performed without receiving third user input from the user.
	However, McDonough discloses further comprising:
	receiving, by the one or more computing devices and based on second user input from the user, login information associated with the first merchant account (¶¶ 0005, 0022-0024).
	wherein the one or more computing devices communicating with the second computing system of the first merchant is performed to gain access to the first merchant account based on the login information (¶¶ 0022-0024).
	and wherein causing the payment card to be registered with the first merchant is performed without receiving third user input from the user (¶¶ 0022-
0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time the application was filed to incorporate the payment card registration information of Schwartz with the device display of Gantert and the login credential information of McDonough, in order to protect access to the merchant application via user authentication.


Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

37.	The prior art made of record and not relied upon:
1)	(US 20190279178 A1) – Gupta et al., Systems, Methods and Computer Program Products for Automated Bill Payment - relate to electronic payment transactions. In particular, the invention provides systems, methods and computer program products for automated electronic payments in connection with goods or services received from one or more merchants.
2)	(US Pat. 8103615 B2) – Fogel et al., Intelligently Interactive Profiling System and Method - relates to identifying at least one property of data. More particularly, the invention concerns an intelligently interactive system for identifying at least one property of data.
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685